While I dissented from the opinion and judgment of the Court above alluded to, which was rendered on July 1st, 1937, during the present term of Court, which term began on the second Tuesday in June, 1937, and terminates on January 11th, of this *Page 487 
year, 1938, I concur in the foregoing interpretation of what was meant by the majority of the Court in the original opinion. I have no doubt of the power of this Court to clarify the meaning of an opinion during the same term in which it was rendered, where the language used is ambiguous, or is in danger of being misunderstood by the lower court on a second trial of the case. By this concurring in the clarification of the previous majority opinion, I do not wish to be understood as receding from my previous dissent. I am still of the opinion that no reversible
error was shown by the record and that the judgment appealed from should have been affirmed, but I do not think any useful purpose would be subserved by writing an opinion setting forth the reasons why I have sincerely reached different conclusions from those arrived at, just as sincerely, by my associates.